Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 16, 2019

                                    No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as next friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                           Appellant

                                              v.

  LONESTAR RESOURCES, INC.; Union Pacific Railroad Company; and Ezra Alderman
                             Ranches, Inc.,
                               Appellee

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 16-07-00095-CVL
                         Honorable Susan D. Reed, Judge Presiding


                                       ORDER
      The court reporter’s notice of late record is noted. We order the reporter’s record due
September 16, 2019.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court